    Case: 1:19-cv-01040-SKB Doc #: 23 Filed: 03/19/21 Page: 1 of 4 PAGEID #: 109




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA,                         :        Case No. 1:19-CV-1040
                                                   :
                      Plaintiff,                   :        MAGISTRATE JUDGE BOWMAN
                                                   :
                    v.                             :
                                                   :
 FIFTEEN THOUSAND NINETY-FIVE                      :
 AND 00/100 DOLLARS ($15,095.00) IN                :
 UNITED STATES CURRENCY,                           :
                                                   :
                      Defendant.                   :


                         JUDGMENT AND DECREE OF FORFEITURE

        This matter comes before the Court on the United States’ Motion for Judgment and Decree

of Forfeiture (Doc. 22). The instant motion seeks a judgment, pursuant to Rule 54 of the Federal

Rules of Civil Procedure, against Giovanni Crawford for any interest he may have in $10,095.00

of the defendant, and a decree of forfeiture, pursuant to 21 U.S.C. § 881(a)(6), against the property.

After a thorough review of the record, the Court finds the following.

        The United States filed a Verified Complaint for Forfeiture on December 9, 2019. (Doc.

1.) This is a civil forfeiture action in rem brought against Fifteen Thousand Ninety-Five and

00/100 Dollars ($15,095.00) in United States Currency (the “defendant”). (Id.) Michael R.

Nimmo, who is a Special Agent with Homeland Security Investigations, verified the complaint.

(Id.)

        The complaint alleges that the defendant is subject to forfeiture, pursuant to 21 U.S.C.

§ 881(a)(6), because it represents property furnished or intended to be furnished in exchange for

a controlled substance, represents proceeds traceable to such an exchange, or was used or

intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such
   Case: 1:19-cv-01040-SKB Doc #: 23 Filed: 03/19/21 Page: 2 of 4 PAGEID #: 110




offense in violation of 21 U.S.C. § 846. (Id.)

       A Warrant of Arrest In Rem, issued by the Court on January 7, 2020, directed the United

States Department of Homeland Security, United States Customs and Border Protection, or their

delegate(s) to arrest the defendant. (Doc. 2.) In accordance with the warrant, the United States

arrested the defendant, bringing it within the jurisdiction of the Court. (Doc. 4.)

       Pursuant to Rule G(4)(b)(i) of the Supplemental Rules, “[t]he government must send

notice of the action with a copy of the complaint to any person who reasonably appears to be a

potential claimant on the facts known to the government before the end of the time for filing a

claim under Rule G(5)(a)(ii)(B).” The direct notice instructs the potential claimant or the

potential claimant’s attorney of the following: 1) the date when the notice was sent, 2) the

deadline for filing a claim which is at least 35 days after the notice was sent, 3) that an answer or

a motion under Rule 12 must be filed no later than 21 days after filing the claim, and 4) the name

of the government attorney to be served with the claim and answer. Supplemental Rule

G(4)(b)(ii). “The notice must be sent by means reasonably calculated to reach the potential

claimant.” Supplemental Rule G(4)(b)(iii)(A).

       In this case, the United States represents that it sent direct notice of this action with a copy

of the complaint to all known potential claimants. On January 10, 2020, the United States sent

direct notices and copies of the complaint to potential claimants Giovanni Crawford; Adrien

Broner c/o William Welsh, Esq.; Adrien Broner Enterprises, LLC, c/o Dorothy Broner, statutory

agent; and EAN Holdings, LLC, dba Enterprise Rent-A-Car. (Doc. 10.)

       Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules, the United States is required

to publish notice in a manner reasonably calculated to notify potential claimants of the civil

forfeiture action on an official internet government forfeiture site for at least 30 consecutive days.


                                                  2
      Case: 1:19-cv-01040-SKB Doc #: 23 Filed: 03/19/21 Page: 3 of 4 PAGEID #: 111




The United States posted notice of this civil forfeiture action on the official internet government

forfeiture site, www.forfeiture.gov, beginning on January 8, 2020, for 30 consecutive days. (Doc.

9.)

         On February 14, 2020, Giovanni Crawford filed a Claim asserting an interest in the

defendant. (Doc. 3.) On March 16, 2020, Giovanni Crawford filed an Answer to the Complaint.

(Doc. 6.)

         On or about January 19, 2021, the United States and Giovanni Crawford entered into a

Settlement Agreement (Doc. 20) in which the parties agreed, as to the defendant:

      a) That the United States shall release a total of $5,000.00 to Giovanni Crawford in full

         settlement and satisfaction of his claim to the defendant; and

      b) That Giovanni Crawford withdraws his claim to the remaining balance of the defendant,

         and more specifically, $10,095.00, and agrees to the entry of a Judgment and Decree of

         Forfeiture, forfeiting all of his right, title, and interest in the $10,095.00 in United States

         Currency to the United States in accordance with 21 U.S.C. § 881(a)(6).

         Adrien Broner; Adrien Broner Enterprises, LLC; and EAN Holdings, LLC, dba Enterprise

Rent-A-Car did not file a claim or request an extension of the filing deadline. Accordingly, on

January 21, 2021, the Clerk of this Court entered a default against Adrien Broner; Adrien Broner

Enterprises, LLC; and EAN Holdings, LLC, dba Enterprise Rent-A-Car for failure to plead or

otherwise defend as required by law. (Doc. 18.)

         On February 17, 2021, the Court entered a Default Judgment against Adrien Broner; Adrien

Broner Enterprises, LLC; EAN Holdings, LLC, dba Enterprise Rent-A-Car; and all other persons

and entities except for Giovanni Crawford for failure to file a claim and answer pursuant to 18

U.S.C. § 983(a)(4)(A) and (B) and Rule G of the Supplemental Rules for Admiralty or Maritime


                                                   3
   Case: 1:19-cv-01040-SKB Doc #: 23 Filed: 03/19/21 Page: 4 of 4 PAGEID #: 112




Claims and Asset Forfeiture Actions. (Doc. 21.)

        NOW THEREFORE, based upon the above findings, and the Court being otherwise fully

advised in the matter, it is hereby ORDERED, ADJUDGED, AND DECREED that:

        1.        All right, title, and interest in the $10,095.00 in United States Currency is hereby

CONDEMNED and FORFEITED to the United States pursuant to 21 U.S.C. § 881(a)(6);

        2.        In accordance with Rule 54 of the Federal Rules of Civil Procedure, judgment is

hereby entered against Giovanni Crawford for any interest he may have in the $10,095.00 in United

States Currency;

        3.        All right, title, and interest in the $10,095.00 in United States Currency is vested in

the United States, and no right, title, or interest shall exist in any other person or entity;

        4.        The United States or an authorized agent thereof shall dispose of the $10,095.00 in

United States Currency in accordance with the law; and

        5.        The United States shall return $5,000.00 to Giovanni Crawford in accordance with

the Settlement Agreement (Doc. 20).

        IT IS SO ORDERED.


             Mar 18, 2021
DATE                                                    Stephanie K. Bowman
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    4
